DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on September 25, 2020. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Drawings
The drawings are objected to because the reference number 100 that is directly underneath reference number 102 in FIG. 1 view 101d should be 103.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 510b in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20200186965 A1) in view of Szeliski et al. “Creating Full View Panoramic Image Mosaics and Environment Maps”. 
Regarding claims 1-2, 7-9, 14-15, and 20: 
With respect to claims 1, 8, 14, and 20, Viswanathan teaches: 
receiving, from one or more cameras of the autonomous vehicle, camera data; (“Autonomous vehicles may also be equipped with a plurality of sensors to facilitate autonomous vehicle control. Sensors may include image sensors, such as cameras… Using an image sensor such as a camera, a sensor may capture an image including colors and shadows” [0031-0032]) 
applying a color normalization to the camera data; (“Using an image sensor such as a camera, a sensor may capture an image including colors and shadows… a method of an embodiment described of normalizes the sensor data. Normalization, as detailed in the present disclosure, takes information received from a sensor and transforms the raw data into useful data by making the data location and/or orientation neutral meaning that the data can be combined with other similar data regardless of the sensor orientation and/or location at the time the data was captured.” [0032]) 
applying, based on a registration point, a stabilization to the camera data; (“take information from a sensor, either ad-hoc or fixed, regardless of the sensor's position and normalize the data based on a pre-established point of reference. By relying on the same point of reference, sensor data from multiple sensors can be aggregated regardless of sensor type or location” [0006]) this shows that the system uses a point of reference, or a registration point, to stabilize the camera data. 
Viswanathan does not teach, but Szeliski teaches: 
applying a spherical reprojection to the camera data; (“convert the set of input images and associated transforms into one or more images which can be quickly rendered or viewed. A traditional way to do this is to choose either a cylindrical or spherical map (Section 2). When being used as an environment map, such a representation is sometimes called a latitude-longitude projection [7]. The color associated with each pixel is computed by first converting the pixel address to a 3D ray, and then mapping this ray into each input image through our known transformation.” (Section 7, para 1-2)) this shows the process of spherical reprojection, where a sphere is mapped onto a flat image, is done to camera data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Viswanathan’s autonomous vehicle sensor with Szeliski’s camera data spherical reproduction because then the images (“can be quickly rendered or viewed” See Szeliski (Section 7, para 1)). 

With respect to claims 2, 9, and 15, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claims 1, 8, and 14.
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claims 1, 8, and 14. Viswanathan further teaches providing the camera data to a machine learning model configured to determine control operations for the autonomous vehicle; (“Autonomous vehicle navigation requires localization accuracy, and accuracy to within 10 centimeters may provide sufficient accuracy for effective autonomous navigation. An understanding of the accuracy of onboard sensors is useful for autonomous driving control to establish the degree of reliance that autonomous controls may have on the data captured by the sensors regarding the environment of a vehicle.” [0044], “the apparatus, such as the processor, may utilize machine learning techniques, such as a neural network configured to utilize prior orientation information, such as from training data, to define the predicted orientation of the sensor.” [0051]) this shows that the system utilizes machine learning for the camera sensor data, which then contributes to the control operations of the autonomous vehicle.

With respect to claim 7, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claim 1. Viswanathan further teaches providing the camera data to a server configured to train, based at least in part on the camera data, a machine learning model configured to determine autonomous vehicle control operations; (“Autonomous vehicle navigation requires localization accuracy, and accuracy to within 10 centimeters may provide sufficient accuracy for effective autonomous navigation. An understanding of the accuracy of onboard sensors is useful for autonomous driving control to establish the degree of reliance that autonomous controls may have on the data captured by the sensors regarding the environment of a vehicle.” [0044], “the apparatus, such as the processor, may utilize machine learning techniques, such as a neural network configured to utilize prior orientation information, such as from training data, to define the predicted orientation of the sensor.” [0051]) this shows that the system utilizes machine learning for the camera sensor data, which then contributes to the control operations of the autonomous vehicle.

Claim(s) 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20200186965 A1) in view of Szeliski et al. “Creating Full View Panoramic Image Mosaics and Environment Maps” and Smith (US 20160314361 A1). 
Regarding claims 3, 10, and 16:  
With respect to claims 3, 10, and 16, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claims 1, 8, and 14.
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claims 1, 8, and 14. Viswanathan and Szeliski do not teach, but Smith teaches: 
converting the camera data to a lighting-invariant color space; (“the CPU 12 operates to exponentiate the projected log RGB colors for the pixels of the image file 18 to a linear space to provide a set of illumination invariant RGB values for the image pixels.” [0086]) This shows that the pixel colors are converted to a set of illumination invariant values, which is a lighting invariant color space. 
determining, for one or more pixels of the camera data, a relative lighting change; (“In step 1020, the CPU 12 examines gradients for the remaining pixels of the image file 18, relative to a threshold value.” [0058]) 
scaling, for the one or more pixels, the relative lighting change relative to one or more of a local illumination or a total illumination; (“Accordingly, the normal vector N is used to scale the color values of the original image file 18 to color correct, fully lit values, which are then adjusted to the intensities of the corresponding grayscale image. The result is an illumination invariant, color correct version of the grayscale image.” [0096])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Viswanathan’s autonomous vehicle sensor and Szeliski’s camera data spherical reproduction with Smith’s lighting invariant space because (“In computer vision applications, such as, for example, object recognition and optical character recognition, it has been found that a separation of illumination and material aspects of an image can significantly improve the accuracy of computer performance” See Smith [0002]). 

Claim(s) 4-6, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 20200186965 A1) in view of Szeliski et al. “Creating Full View Panoramic Image Mosaics and Environment Maps” and Stamos et al.  "Automatic registration of 2-D with 3-D imagery in urban environments”. 
Regarding claims 4-6, 11-13, and 17-19
With respect to claims 4, 11, and 17, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claims 1, 8, and 14.
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claims 1, 8, and 14. Viswanathan and Szeliski do not teach, but Stamos teaches the registration point comprises a vanishing point; (“In section 4 3-D scene directions are matched with 2-D image vanishing points in order to solve for the camera rotation” (Section 6, para 2), “The three major vanishing points and clusters of 2-D lines are shown in figures 4a and 4b. The automatically computed principal point of the cameras is also shown; it is the point of intersection of vanishing point directions on the image… As you can see the projected 3-D lines are very well aligned with the 2-D data-sets, which means that both the registration and the feature extraction algorithms produce accurate results.” (Section 7, para 1)) this shows that the registration points used to match and map the images together include the vanishing points. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Viswanathan’s autonomous vehicle sensor and Szeliski’s camera data spherical reproduction with Stamos’ vanishing points because it (“provides a solution to the automated pose determination of a camera with respect to a range sensor without placing artificial objects in the scene and without a static arrangement of the range-camera system.” See Stamos (Section 1, para 2)). 

With respect to claims 5, 12, and 18, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claims 1, 11, and 17. 
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claims 1, 11, and 17. Viswanathan and Szeliski do not teach, but Stamos teaches determining, based on an inertial measurement of the autonomous vehicle, the vanishing point; (“The rotation computation is based on the fact that the relative orientation between two 3-D coordinate systems                         
                            O
                        
                     and                         
                            O
                            '
                        
                     can be computed if two matching directions between the two systems are known. In this case there is a closed-form solution for the rotation [9] and we can write                         
                            R
                            =
                            R
                            (
                            
                                
                                    n
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    n
                                    '
                                
                                
                                    1
                                
                            
                            |
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                            ,
                            
                                
                                    n
                                    '
                                
                                
                                    2
                                
                            
                            )
                        
                     where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    n
                                    '
                                
                                
                                    i
                                
                            
                        
                     are corresponding orientations expressed in the coordinate systems                         
                            O
                        
                     and                         
                            O
                            '
                        
                    . In our case, the direction of the 3-D lines which produce the vanishing point                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the unit vector                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            (
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            -
                            C
                            O
                            P
                            )
                            /
                            |
                            |
                            (
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            -
                            C
                            O
                            P
                            )
                            |
                            |
                        
                     (                        
                            C
                            O
                            P
                             
                        
                    is the center of projection of the camera), expressed in the coordinate system of the camera sensor (section 3). This direction can be matched with a scene direction                         
                            
                                
                                    n
                                    '
                                
                                
                                    i
                                
                            
                        
                     which is expressed in the coordinate system of the range sensor and which has been provided by the 3-D clustering module (section 3)” (Section 4, para 1)) This shows that the system calculated the vanishing points using the orientation of the camera and vehicle which can be found using the vehicle’s sensors measurements. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Viswanathan’s autonomous vehicle sensor and Szeliski’s camera data spherical reproduction with Stamos’ vanishing points because it (“provides a solution to the automated pose determination of a camera with respect to a range sensor without placing artificial objects in the scene and without a static arrangement of the range-camera system.” See Stamos (Section 1, para 2)). 

With respect to claims 6, 13, and 19, Viswanathan in combination with Szeliski, as shown in the rejection above, discloses the limitations of claims 1, 8, and 14. 
The combination of Viswanathan and Szeliski teaches vehicle camera data normalization of claims 1, 8, and 14. Viswanathan and Szeliski do not teach, but Stamos teaches applying a stabilization comprises centering the camera data on the registration point; (the direction of the 3-D lines which produce the vanishing point                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     is the unit vector                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            (
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            -
                            C
                            O
                            P
                            )
                            /
                            |
                            |
                            (
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            -
                            C
                            O
                            P
                            )
                            |
                            |
                        
                     (                        
                            C
                            O
                            P
                             
                        
                    is the center of projection of the camera), expressed in the coordinate system of the camera sensor (section 3). This direction can be matched with a scene direction                         
                            
                                
                                    n
                                    '
                                
                                
                                    i
                                
                            
                        
                     which is expressed in the coordinate system of the range sensor and which has been provided by the 3-D clustering module (section 3). So, the rotation computation is reduced to the problem of finding two pairs of matching 3-D directions & 2-D vanishing points… The camera center of projection (principal point and focal length) can be computed by three such pairs of directions 2 (see [4], [3]).” (Section 4, para 1)) this shows that the camera data registration points are used to help center the camera data on the points and stabilize the data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Viswanathan’s autonomous vehicle sensor and Szeliski’s camera data spherical reproduction with Stamos’ vanishing points because it (“provides a solution to the automated pose determination of a camera with respect to a range sensor without placing artificial objects in the scene and without a static arrangement of the range-camera system.” See Stamos (Section 1, para 2)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Drew et al. “A Standardized Workflow for Illumination-Invariant Image Extraction” is pertinent because (“The illumination invariant image is formed from image data by taking the logarithm of band-ratio chromaticity colour coordinates, and then projecting in a certain direction [1]. The input colour data is 3-dimensional RGB, and the chromaticity is effectively 2D colour. Projecting in a 2-space direction generates a 1D, greyscale image. If the direction is chosen with care, the resulting greyscale image is quite independent of the lighting at each pixel, therefore forming an illumination invariant” (Section 1, para 1)) which pertains to converting the camera data to a lighting-invariant color space.  
Estrada et al. (US 20170364733 A1) is pertinent because (“Geospatial images used may come from multiple caches originating from collection systems with widely different specifications and therefore may differ greatly in resolution scale in addition to the previously addressed chromatic and spectral differences 160. These production images may thus be normalized during analysis using a multi-scale sliding window filter (see FIG. 8) to equalize the resolution scale of the geospatial image region under analysis” [0048]) which pertains to normalizing camera data including converting the camera data to a lighting-invariant color space.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662